Title: To George Washington from Thomas Law, 11 May 1796
From: Law, Thomas
To: Washington, George


        
          Dear Sir.
          Washington City the 11th May [1796].
        
        Eliza & I were looking at our houses when Mr Volney delivered to me the note of introduction from you, which afforded me the greatest pleasure, it were superfluous to say that every attention will ever be paid to any wishes you honor me with.
        Mrs Stuart Miss Custis & Mrs Peters are gone to Virginia; Eliza is quite well as are all her family.
        The appropriations for the Treaty & the passing of the guarantee loan Bill in the City have quite revived our drooping spirits. System Œconomy & concentration of force will do more in one Year than the last three or four—Mr Volney is delighted with the situation of the City. Eliza joins with me in requesting that you & Mrs Washington will oblige us with a few days stay. I remain with unfeigned respect esteem & affection yr most Obt H. st
        
          Thomas Law
        
      